FOURNET, Chief Justice.
This suit is controlled by our decision in the case of I-Henderson v. Central Mutual Insurance Co., 238 La. 250, 115 So.2d 339, both cases arising out of the same inter-sectional automobile collision, having been1 consolidated in the district court for the-purpose of trial and presenting for our consideration the sole question of whether or not the Court of Appeal erred in finding-Mrs. Harmon contributorily negligent in-causing the collision; and is now before us on certiorari granted on the application, of the plaintiffs, Mr. and Mrs. Frank Harmon, and their collision insurer, the Merrimack Casualty Company, to review the-judgment of the Court of Appeal affirming the judgment of the district court dismissing the suit plaintiffs had filed against the defendant, L. G. Palmer, and his liability insurer, Firemen’s Insurance Company, to-recover for personal injuries, medical expenses and property damages.
For the reasons assigned, the judgments, of the district court and Court of Appeal are annulled and set aside, and the case is-remanded to the Court of Appeal, Second Circuit, for the determination of the quantum of damages plaintiffs may be awarded, under the facts of this case.